Case 1:19-cv-00177-TSK Document 1 Filed 09/13/19 Page 1 of 10 PageID #: 1




                                                           ELECTRONICALLY
                                                               FILED
                                                             Sep 13 2019
                                                         U.S. DISTRICT COURT
                                                         Northern District of WV


                                                     1:19-CV-177 (Kleeh)
Case 1:19-cv-00177-TSK Document 1 Filed 09/13/19 Page 2 of 10 PageID #: 2
Case 1:19-cv-00177-TSK Document 1 Filed 09/13/19 Page 3 of 10 PageID #: 3
Case 1:19-cv-00177-TSK Document 1 Filed 09/13/19 Page 4 of 10 PageID #: 4
Case 1:19-cv-00177-TSK Document 1 Filed 09/13/19 Page 5 of 10 PageID #: 5
Case 1:19-cv-00177-TSK Document 1 Filed 09/13/19 Page 6 of 10 PageID #: 6
Case 1:19-cv-00177-TSK Document 1 Filed 09/13/19 Page 7 of 10 PageID #: 7
Case 1:19-cv-00177-TSK Document 1 Filed 09/13/19 Page 8 of 10 PageID #: 8
Case 1:19-cv-00177-TSK Document 1 Filed 09/13/19 Page 9 of 10 PageID #: 9
Case 1:19-cv-00177-TSK Document 1 Filed 09/13/19 Page 10 of 10 PageID #: 10
